DETAILED ACTION
Claims 1, 4-5, 8, 11-12, 15 and 19-20 are pending in the application and claims 1, 4-5, 8, 11-12, 15 and 19-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to Chinese patent application 202010081871.6 filed on 2/6/2020 and the claims of the instant application are given the priority date of 2/6/2020
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1,4-5,8,11-12,15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations of independent claims 1, 8, and 15 that use a similarity hash to determine matching blocks to a node covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Dependent claims are rejected for reciting the same mental process as well as depending off independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Efstathopoulos US8898120 in view of Birrell et al. US7529834 in view of Evans et al. US2021/0004583 and in further view of Huntington et al. US2007/0011321
Regarding claim 1, Efstathopoulos teaches: determining a similarity hash value of the super block, wherein the similarity hash value indicates similarity between the super block and a plurality of super blocks; (Efstathopoulos see col 7 lines 1-12 data object with data blocks to have similarity hash where similarity hash represents hash of data object that tends to match hash of a similar data object. Data object reads on super block)
comparing the similarity hash value of the super block with a feature similarity hash value of a node of the multi-node storage system to determine whether the super block matches the node; and 
in response to determining that the super block matches the node, allocating the super block to the node (Efstathopoulos see col 7 lines 52-67 col. 8 lines 1-16 col. 10 lines 6-15 selecting target node among plurality of nodes to allocate data object to target node based on similarity hash, comparing aggregate similarity hash of node to similarity hash of data object and allocating data object to that node based on match of the similarity hashes)
Efstathopoulos does not teach: receiving a data stream
Dividing the data stream into a plurality of blocks
Merging a plurality of the blocks into a super block
	Wherein determining the similarity hash value of the super block comprises: 
determining a signature matrix of a backup in which the super block is included by taking blocks as features through MinHash; wherein the signature matrix is determined by sampling the super block to obtain a portion of the blocks that is less then all of the plurality of blocks in the super block, and determining the signature matrix for the super block by taking the portion of the blocks as features
based on the signature matrix, calculating the similarity hash value through locality sensitive hashing.  
Huntington teaches: receiving a data stream (Huntington see paragraph 0039 captures network data stream)
Dividing the data stream into a plurality of blocks (Huntington see paragraph 0039 data stream divided into logical storage units stored as a packet block)
Merging a plurality of the blocks into a super block (Huntington see paragraph 0039 groups of packet blocks stored as a super block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a similarity hash to determing a target node as taught by Efstathopoulos as modified to include the creation of a super block as taught by Huntington for the predictable result of more efficiently storing and organizing and managing data.
Efstathopoulos as modified by Huntington does not teach: Wherein determining the similarity hash value of the super block comprises: 
determining a signature matrix of a backup in which the super block is included by taking blocks as features through MinHash; wherein the signature matrix is determined by sampling the super block to obtain a portion of the blocks that is less then all of the plurality of blocks in the super block, and determining the signature matrix for the super block by taking the portion of the blocks as features
based on the signature matrix, calculating the similarity hash value through locality sensitive hashing.  
However, Birell teaches: Wherein determining the similarity hash value of the super block comprises: 
determining a signature matrix of a backup in which the super block is included by taking blocks as features (Birell see col 16 lines 65-67 col. 17 lines 1-51 file broken up into a number of blocks such that each block is a data element to be backed up and each block representing a vector created by multiplying data with matrix)
wherein the signature matrix is determined by sampling the super block to obtain a portion of the blocks that is less then all of the plurality of blocks in the super block, and determining the signature matrix for the super block by taking the portion of the blocks as features (Birell see col 16 lines 65-67 col. 17 lines 1-51 file broken up into a number of blocks such that each block is a data element to be backed up and each block representing a vector created by multiplying data with matrix where file reads on superblock)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a similarity hash to determing a target node as taught by Efstathopoulos as modified to include creating different kinds of matrices as taught by Evans for the predictable result of more efficiently storing and organizing and managing data.
Efstathopoulos in view of Birell and Huntington does not teach: determining a signature matrix through MinHash;
	based on the signature matrix, calculating the similarity hash value through locality sensitive hashing.
	Evans teaches: determining a signature matrix through MinHash;
	based on the signature matrix, calculating the similarity hash value through locality sensitive hashing (Evans see paragraph 011 0025 0027 Locality sensitive hashing and MinHash finding related documents for a similarity score and construct distance matrix using MinHash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a similarity hash to determing a target node as taught by Efstathopoulos as modified to include creating different kinds of matrices as taught by Evans for the predictable result of more efficiently storing and organizing and managing data.

Regarding claims 8 and 15, note the rejection of claim(s) 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 4, 11, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Efstathopoulos US8898120 in view of Birrell et al. US7529834 in view of Evans et al. US2021/0004583 and in further view of Huntington et al. US2007/0011321 in view of Akella et al. US2010/0329256
Regarding claim 4, Efstathopoulos does not teach: wherein the feature similarity hash value of the node comprises a similarity hash value range, and comparing the similarity hash value of the super block with the feature similarity hash value of the node of the multi-node storage system comprises: 
determining whether the similarity hash value of the super block is within the similarity hash value range
	However, Akella teaches: wherein the feature similarity hash value of the node comprises a similarity hash value range, and comparing the similarity hash value of the super block with the feature similarity hash value of the node of the multi-node storage system comprises: 
determining whether the similarity hash value of the super block is within the similarity hash value range (Akella see paragraph 0015 assign hash range to nodes and hash to packet storing packets to node if hash of packet falls within hash range of the node. Packet as modified by Efstathopolous’s data objects reads on super block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a similarity hash to determing a target node as taught by Efstathopoulos as modified to include a hash range as taught by Akella for the predictable result of more efficiently storing and organizing and managing data.

	Regarding claim 11, see rejection of claim 4

	Regarding claim 19, see rejection of claim 4

Claim(s) 5, 12, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Efstathopoulos US8898120 in view of Birrell et al. US7529834 in view of Evans et al. US2021/0004583 and in further view of Huntington et al. US2007/0011321 in view of Shim et al. US8130676 in view of Condict US2011/0099351
	Regarding claim 5, Efstathopoulos does not teach: determining a target node for the super block based on the similarity hash value in response to determining that the super block does not match any nodes with the feature similarity hash value in the multi-node storage system; 
allocating the super block to the target node; and 
calculating a feature similarity hash value range for the target node based on the similarity hash value.  
	However, Shim teaches: determining a target node for the super block based on the similarity hash value in response to determining that the super block does not match any nodes with the feature similarity hash value in the multi-node storage system;
allocating the super block to the target node; and (Shim see col. 20 lines 20-39 route message to closest node when node ID does not match any of the node IDs for the tracking history of the message. Message as modified by Efstathopolous’s data objects reads on super block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a similarity hash to determing a target node as taught by Efstathopoulos as modified to include routing to a node when all others do not match as taught by Shim for the predictable result of more efficiently storing and organizing and managing data.
Efstathopolous in view of Shim does not teach: calculating a feature similarity hash value range for the target node based on the similarity hash value.
	However, Condict teaches: calculating a feature similarity hash value range for the target node based on the similarity hash value. (Condict see abstract, paragraph 0083 0087 similarity hash with range between 0 and k computed for each chunk stored in the node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a similarity hash to determing a target node as taught by Efstathopoulos as modified to include computing a hash range for a node as taught by Condict for the predictable result of more efficiently storing and organizing and managing data.

	Regarding claim 12, see rejection of claim 5

Regarding claim 20, see rejection of claim 5

Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn as claims do not recite an abstract idea and recites significantly more
	Examiner’s response: Applicant’s response is considered but is not persuasive. The claimed invention recites steps that could encompass a human mind carrying out the functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas under Prong 1. The claim recites nothing more than generic computer components and therefore is still an abstract idea under prong 2. 

	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as the claims are responded to in the above rejection
The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153